Citation Nr: 1017260	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  02-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the left 
knee.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

This matter was last before the Board in November 2006, at 
which time the claims were remanded for additional 
development, to specifically include gathering Social 
Security Administration (SSA) records and scheduling the 
Veteran for psychiatric and orthopedic VA examinations.

In March 2003, the Veteran testified during a Decision Review 
Officer (DRO) hearing.  While the Veteran also requested a 
hearing before a Veterans Law Judge, she failed to report for 
a scheduled hearing in June 2006.  Under 38 C.F.R. 
§ 20.702(d), a case will be processed as if a hearing request 
has been withdrawn when a veteran fails to appear for a 
scheduled hearing without good cause; a motion for a new 
hearing date must be submitted not more than 15 days 
following the original hearing date.  

Here, the Veteran was mailed a May 2006 letter notifying her 
of the scheduled hearing.  There is no indication in the 
claims file that this letter was not delivered: the Veteran's 
authorized representative provided a September 2006 statement 
that did not indicate a change of address; VA mailed a 
November 2006 letter to the Veteran, and a copy to her 
representative, and there is no indication that letter was 
not delivered.  However, a January 2007 letter to the Veteran 
was returned as undeliverable and she notified VA in an April 
2007 statement that her address had changed.  The Veteran's 
representative contended in a March 2010 statement that 
various VA letters, pertaining to scheduling of examinations, 
were mailed to an incorrect address; the representative did 
not allege that she had not been notified of the scheduled 
hearing.  
It presently appears that the Veteran is incarcerated, and 
there is no information as to the expected duration of this 
incarceration.  Upon remand, the RO/AMC will ascertain the 
duration of the incarceration, and if warranted by 
circumstances, schedule the Veteran for a hearing. 

The Board notes that the Veteran reported during a June 2003 
VA examination, and in an April 2007 statement, that she is 
unable to work due to her knee disabilities.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  As such, 
a claim for a total rating based on individual 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

In November 2006, the Board remanded the claims for the 
collection of SSA records and the provision of psychiatric 
and orthopedic VA examinations.  The Board directed that, if 
SSA records were unavailable, the Appeals Management Center 
(AMC) should obtain a statement of unavailability.  The 
record reflects that the AMC attempted to obtain SSA records, 
but a February 2008 letter reflects that they were not 
available.  The record also shows that VA attempted to 
schedule the Veteran for the requested VA examinations, 
notifying her of the scheduled dates in an April 2009 letter, 
but she failed to appear.  As noted, the Veteran's mother 
contacted VA in April 2009, stating that the Veteran had been 
incarcerated since August 2008.

The Board finds that due to the Veteran's incarceration, her 
failure to attend the scheduled VA compensation examinations 
was supported by good cause.  Engelke v. Gober, 10 Vet. App. 
96, 399 (1997) (stating that "when a claimant fails to 
appear for a scheduled reexamination pursuant to a claim for 
an increased rating, 38 C.F.R. § 3.655(b) mandates that the 
claim be denied, unless the appellant has good cause for [] 
failure to appear.").  The Board also notes that the United 
States Court of Appeals for Veterans Claims (Court) has long 
held that incarcerated veterans are entitled to the same care 
and consideration given to their fellow veterans.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App.190 (1991)).  Further, the Court has cautioned 
"those who adjudicate claims of incarcerated Veterans to be 
certain they tailor their assistances to the peculiar 
circumstances of confinement." Id.

The record does not reflect that the AMC or the RO, after 
being notified of said incarceration, took any measures to 
facilitate examination of the Veteran at the correctional 
institution, or, in the alternative, to have the Veteran 
examined by a physician of the correctional facility.  As 
such, the Board finds that the RO/AMC did not adequately 
comply with the terms of the Board's November 2006 remand 
and, as compliance with a remand is not discretionary, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The record also does not reflect that the RO contacted the 
prison facility to obtain confirmation of the dates of 
incarceration or of the nature of the charges against the 
Veteran.  The Board observes that 38 C.F.R. § 3.665 (2009), 
in pertinent part, states that any person incarcerated in a 
Federal, State, or local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of the amount of 1/2 of 10 percent if disability 
compensation is below 20 percent beginning on the 61st day of 
incarceration.  Withholding of compensation benefits by VA is 
required when certain criteria provided in the statute are 
established.  Id. 

Further, under 38 C.F.R. § 3.159(c)(2) (2009), VA must 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal/State department or agency and the 
record does not contain any treatment records from the prison 
facility.

VA also has a duty to assist the Veteran in obtaining any 
identified private medical records.  The record reflects that 
the Veteran provided VA with a February 2007 letter allegedly 
written by Dr. E.D. of the Orthopaedic Group, P.C.  The Board 
notes that the Veteran contended in an April 2007 statement, 
and the February 2007 letter reflects, that she has been 
treated by Dr. E.D. since 1987.  However, the letter contains 
several grammatical inconsistencies and the claims file does 
not currently reflect treatment records from the Orthopaedic 
Group sufficient to support the Veteran's contention or 
further explain the level of disability described in the 
February 2007 letter.  The RO/AMC must provide the Veteran 
with a release for records from the Orthopaedic Group and 
attempt to obtain them.  The RO/AMC should also remind the 
Veteran that the duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran remains incarcerated and if so, 
the likely duration of the  
incarceration:

a.  If the Veteran is no longer 
imprisoned, the RO/AMC will 
ascertain if she still desires a 
Travel Board hearing and thereupon 
contact the RO in Montgomery, 
Alabama to so schedule her for such 
hearing.  


b.  If the Veteran remains 
incarcerated but desires a further 
opportunity to be heard, the RO/AMC 
will advise her that she has the 
opportunity to present any further 
written statement in support of her 
claim, or any reasonably available 
tape recording or other device, in 
support of her contentions.   

c.  In either event, the RO/AMC will 
afford the Veteran an additional 
opportunity to submit any 
information that is not evidenced by 
the current record, to include any 
additional VA or other medical 
treatment.  

(1)  The RO/AMC must 
specifically attempt to collect 
any treatment records from the 
Mobile County Jail.  The 
Veteran must be provided with 
the necessary authorizations 
for the release of any private 
treatment records not currently 
on file - to specifically 
include, but not limited to, 
all records of treatment from 
the Orthopaedic Group, P.C. and 
Dr. E.D., and any office copy 
of the February 2007 letter, 
and will specifically ascertain 
whether the February 2007 
letter is authentic by 
confirming its authenticity 
with the Orthopaedic Group, 
P.C. .  

(2)  The RO/AMC must then 
obtain these records and 
associate them with the claims 
folder.  If VA is unsuccessful 
in obtaining any medical 
records identified by the 
Veteran, it must inform her and 
provide her an opportunity to 
submit copies of the 
outstanding medical records, 
reminding her that she has a 
duty to cooperate with VA in 
the development of her claims.

2.  After the above has been completed, 
the RO/AMC must make a finding as to 
whether the terms and length of any 
incarceration were sufficient to 
require application of 38 C.F.R. § 
3.665 (2009) (withholding of 
compensation benefits by VA when 
certain criteria are established).  

3.  The RO/AMC must then review the 
claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
schedule the Veteran for a VA mental 
disorders examination and an orthopedic 
examination, at an appropriate 
facility.  If the Veteran remains 
incarcerated, the RO/AMC must take 
measures in an attempt to facilitate 
examination of the Veteran at the 
correctional institution, or, in the 
alternative, to have the Veteran 
examined by a physician of the 
correctional facility.  The following 
considerations will govern the 
examinations:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.  

b.  The examiner is to be advised 
that, in regard to the claim for 
service connection for a mental 
disorder, he or she must address 
whether the Veteran has any mental 
disorder, as the direct result of 
service or the result of a service-
connected disability. After 
conducting any necessary clinical 
studies and appropriate interviews 
with the Veteran, all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current mental disorders - this 
evidence should include, but is not 
limited to, the Veteran's in-service 
treatment for depression, her 
reports of military sexual trauma, 
and her contention that she 
experiences depression secondary to 
her service-connected knee 
disabilities.

c.  In regard to the orthopedic 
examination, the examiner must 
conduct any appropriate clinical 
studies and interviews with the 
Veteran in order to determine the 
nature, severity, and extent of the 
current pathology of her service-
connected bilateral knee 
disabilities.  An opinion should be 
provided based on review of the 
claims file alone if the Veteran 
fails to, or is unable to, report 
for the examination. 
	
i.  The examiner must provide 
a comprehensive report 
including complete rationales 
for all conclusions reached. 
The results of any pertinent 
radiographic/imaging 
examinations of record also 
must be discussed.
        
ii. The examiner must 
identify all objective 
manifestations attributable 
to the service-connected 
bilateral knee disorders, 
clearly identifying the 
symptomatology associated 
with the right and left knee 
disabilities, respectively, 
and noting whether any 
symptomatology is not 
service-connected. 
        
iii.  The examiner must note 
the range of motion for each 
knee in degrees and describe 
to what extent, if any, the 
Veteran has a knee deformity, 
degenerative changes, 
instability of the knee, 
altered gait or reduced 
function in any lower 
extremity due to a service-
connected disability, giving 
special attention to pain, 
limitation of motion, 
instability, weakness, gait, 
balance or propulsion, 
swelling, and the need for, 
or effect of, any orthotic 
devices.  

iv.  The examiner must 
clearly state whether there 
is any evidence of recurrent 
subluxation or lateral 
instability and if so, state 
the etiology and the extent.
        
v. The examiner must also 
note whether there is any 
pain, weakened movement, 
excess fatigability or 
incoordination after 
repetitive motion, and 
whether any additional loss 
of range of motion should be 
considered as the result of 
any of the following: (1) 
pain on use, including during 
flare-ups; (2) weakened 
movement; (3) excess 
fatigability; or (4) 
incoordination.  Limitation 
of knee function must be 
clearly identified.  
        
vi.  The June 2003 VA 
examiner indicated that it 
was not feasible to express 
additional functional loss 
(additional limitation of 
motion) with any degree of 
medical certainty due to 
inability to separate 
service-connected symptoms 
from other, non-service-
connected symptoms.  If the 
current examiner is similarly 
unable to determine symptom 
origin, he or she must 
provide an opinion based on 
the assumption that all 
symptoms are related to 
service.

e.  If a VA examination or the 
conduct of an examination by the 
correctional institution medical 
staff is not feasible, the RO/AMC 
will request that the correctional 
institution medical staff or any 
physician in its employ provide a 
statement as to the "worse-case 
scenario" of the Veteran's 
orthopedic impairment, as outlined 
above.  

f.  In all conclusions, the 
examiners must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiners are unable to render an 
opinion without resort to 
speculation, they should explain why 
and so state.  

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims - in 
regard to the service connection claim, 
the RO/AMC must consider service 
connection for any psychiatric 
disability.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding claimant 
seeking service connection for 
psychiatric disability who has no special 
medical expertise is not competent to 
provide diagnosis requiring application 
of medical expertise to facts, which 
include claimant's description of history 
and symptoms, and VA should therefore 
construe claim for service connection for 
psychiatric disability based on 
reasonable expectations of non-expert 
claimant).  

6.  If the benefit sought remains denied, 
the Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



